Citation Nr: 1420083	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  08-35 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to fibromyalgia and lumbosacral strain.

2.  Entitlement to a disability rating in excess of 40 percent for fibromyalgia syndrome (joint pain and stiffness of multiple joints including right elbow, both legs and knees, both ankles, muscle aches, leg cramps, swollen feet and ankles, and headaches).  

3.  Entitlement to a disability rating in excess of 10 percent for ears popping and dizziness due to an undiagnosed illness. 

4.  Entitlement to a disability rating in excess of 10 percent for mechanical lumbosacral strain.  


REPRESENTATION

Appellant represented by:	Allen Grumpenberger, Agent


ATTORNEY FOR THE BOARD

Patricia Veresink


INTRODUCTION

The Veteran served on active duty from May 1989 to November 1994, to include service in Southwest Asia from October 1990 to May 1991.  

This appeal comes before the Board of Veterans' Appeals (Board) from multiple rating decisions issued by a Regional Office (RO) of the United States Department of Veterans Affairs (VA).  

The issues were remanded for further development by the Board in February 2011 to obtain additional VA treatment records.  The records were obtained and associated with the Veteran's claims file, to include his virtual file, and a review of the record indicates that the Board's directives were substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's fibromyalgia manifested with widespread musculoskeletal pain and tender points, with associated fatigue, sleep disturbance, and stiffness, that are constant, or nearly so, and refractory to therapy.

2.  From January 25, 2011, the Veteran's ear popping and dizziness manifested with occasional whirling and falling, which is equivalent to staggering.  

3.  The Veteran's lumbosacral strain manifested with 20 degrees of flexion upon repetition.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 40 percent for fibromyalgia have not been met or approximated at any point during the rating period on appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.71a, Diagnostic Code 5025 (2013).

2.  The criteria for a disability rating of 30 percent for ears popping and dizziness have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.87a, Diagnostic Code 6204 (2013).

3.  The criteria for a disability rating of 40 percent for mechanical lumbosacral strain have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, Part 4, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The record shows that through VCAA letters dated November 2007, June 2008, December 2008, June 2009, and September 2010, the Veteran was informed of the information and evidence necessary to substantiate the claims.  He was also advised of the types of evidence VA would assist in obtaining, as well as his own responsibilities as to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The United States Court of Appeals for Veterans Claims (Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Further, the notice requirements apply to all five elements of a service connection claim: 1) veteran status, 2) existence of a disability, 3) a connection between the veteran's service and the disability, 4) degree of disability, and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).    

The VCAA letters to the Veteran were provided prior to the initial unfavorable decisions.  In this case, the Veteran was advised of the criteria for rating a disability and those governing effective dates of awards in the December 2008 letter, prior to the most recent adjudication by the RO, which cures any timing deficiency.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Board also finds that there has been compliance with the VCAA assistance provisions.  The record in this case includes service treatment records, VA examination reports, VA treatment records, Social Security Administration records, private treatment records, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  No additional pertinent evidence has been identified by the Veteran.

The Veteran was provided VA examinations in December 2007, June 2009, November 2010, January 2011, and March 2011.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board notes that the examiners were provided with an accurate history, the Veteran's history and complaints were recorded, and the examination reports set forth detailed examination findings.  As such, the examination reports are adequate to decide the claims.  Thus, further examination is not necessary regarding the issues on appeal.

Increased Rating - Laws and Regulations

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In any increased rating claim, different ratings can be assigned for different periods of time in a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

It should be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence pertinent to the claims on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Increased Rating - Fibromyalgia

The Veteran's service-connected fibromyalgia has been rated under Diagnostic Code 5025.  Under that regulation, fibromyalgia with widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance, stiffness, paresthesias, headache, irritable bowel symptoms, depression, anxiety, or Raynaud's like symptoms, that are constant, or nearly so, and refractory to therapy warrant a 40 percent disability rating.  38 C.F.R. § 4.71a.  The Veteran's current 40 percent disability rating is the maximum schedular rating allowed under Diagnostic Code 5025.  

The Board finds that no other diagnostic codes apply to the Veteran's symptomatology, which is comprehensively addressed in the rating criteria; therefore, a schedular disability rating in excess of 40 percent is not warranted.  The Board addresses the issue of an extraschedular rating below.

Increased Rating - Ear Disability

The Veteran's service-connected ears popping and dizziness has been rated under diagnostic code 6204 for peripheral vestibular disorders.  Under that regulation occasional dizziness warrants a 10 percent disability rating and dizziness with occasional staggering warrants a 30 percent disability rating.  38 C.F.R. § 4.87.

The Veteran attended a VA examination in December 2007.  He reported ears popping and dizziness that comes back intermittently.  He stated that the dizziness is somewhat resolved in that it is much less frequent.  His dizziness is occasional and mild, occurring one to two times per month and lasting one to one-and-a-half hours.  The popping occurs once per week and lasts one to one-and-a-half hours.  

During a January 2011 VA examination, the Veteran first reported popping in the ears with intermittent dizziness twice a week, occasionally leading to whirling and falling.  

The Board notes that the January 2011 VA examination showed occasional whirling and falling.  The regulation provides that dizziness with occasional staggering warrants a 30 percent disability rating.  Therefore, as the Veteran showed dizziness with occasional whirling and falling, the Board finds that a 30 percent disability rating is warranted for ear popping and dizziness.  

The 30 percent rating is the maximum schedular rating allowed under Diagnostic Code 6204.  38 C.F.R. § 4.87.  The Board finds that no other diagnostic codes apply to the Veteran's symptomatology, which is comprehensively addressed in the rating criteria; therefore, a schedular disability rating in excess of 30 percent is not warranted.  The Board, again, addresses the issue of an extraschedular rating below.

Increased Rating - Lumbosacral Strain 

The Veteran's mechanical lumbosacral strain is rated under Diagnostic Code 5237 for lumbosacral or cervical strain.  Disabilities that fall under Diagnostic Code 5237 are rated under the general rating formula for diseases and injuries of the spine.  That regulation assigns disability ratings as follows:

A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height;

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis;

Forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine, warrants a 40 percent rating.  

Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.  

Unfavorable ankylosis of the entire spine warrants a 100 percent rating.  38 C.F.R. § 4.71a.

After a review of all the evidence, the Board finds that the Veteran meets the requirements for a disability rating of 40 percent.  

Specifically, the Veteran was afforded a VA examination in January 2011.  The Veteran's forward flexion was to 90 degrees initially, but to 20 degrees upon the third repetition.  The examiner noted that he was limited by pain, but no weakness or loss of coordination.  The record contains no evidence contradicting these findings.  

The Board notes that 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Veteran's pain upon repetition resulted in additional limitation of motion.  Therefore, the Veteran meets the requirements for a 40 percent disability rating as his forward flexion is less than 30 degrees.  

A disability rating in excess of 40 percent is not warranted as the record does not indicate any ankylosis of the thoracolumbar spine.  


Extraschedular Consideration

The RO must refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular rating where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b) (1) (2012).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.

The Board finds that the rating criteria contemplate the Veteran's disabilities.  The Veteran's fibromyalgia manifests with widespread musculoskeletal pain and tender points, with fatigue, sleep disturbance, headaches, and stiffness.  The Veteran's ear popping and dizziness manifested with occasional whirling and falling.  The Veteran's lumbosacral strain manifested with limitation of flexion to 20 degrees upon repetition.  These manifestations are contemplated in the applicable rating criteria.  The Board does not find that the Veteran has described other functional effects that are "exceptional" or not otherwise contemplated by the assigned evaluation.  Rather, his description of symptomatology is consistent with the degree of disability addressed by such evaluations.  Therefore, the rating criteria are adequate to evaluate the Veteran's disabilities and referral for consideration of an extraschedular rating is not warranted.   

Finally, the Court has held that entitlement to total disability based on individual unemployability (TDIU) is an element of all appeals for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran has been granted individual unemployability effective April 16, 2010.  As such, the Veteran's entitlement to a TDIU need not be addressed further by the Board in this decision.


ORDER

Entitlement to a disability rating in excess of 40 percent for fibromyalgia syndrome (joint pain and stiffness of multiple joints including right elbow, both legs and knees, both ankles, muscle aches, leg cramps, swollen feet and ankles, and headaches) is denied.  

Entitlement to a disability rating of 30 percent for ears popping and dizziness due to an undiagnosed illness is granted. 

Entitlement to a disability rating of 40 percent for mechanical lumbosacral strain is granted.  


REMAND

The Veteran was afforded a VA examination in November 2010 regarding his hypertension.  The examiner based his negative nexus opinion on the fact that the Veteran had other significant risk factors.  He noted the risk factors for hypertension, to include use of nonsteroidal anti-inflammatory drugs.  He specifically pointed out the Veteran's use of Naproxen.  The Board notes that the Veteran uses painkillers to address his joint pain due to his service-connected fibromyalgia and his service-connected back disability.  Therefore, the Board finds that an additional opinion is necessary to clarify the etiology of the Veteran's hypertension.  

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his hypertension symptoms.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

2.  VA should obtain and associate with the claims file all outstanding VA treatment records.  If such records cannot be obtained or if no such records exist, the RO should document such findings.  

3.  After associating all pertinent outstanding records with the claims file, return the claims file to the November 2010 VA examiner.  If the examiner is not available, then schedule the Veteran for a VA examination regarding his hypertension.  The examiner should review the claims file and address the following questions:

Is it at least as likely as not that the Veteran's diagnosed hypertension is causally or etiologically related to, or permanently aggravated by, his service-connected lumbosacral strain or fibromyalgia, to include the medication required to treat those disabilities?  The examiner should address the Veteran's competent and credible statements and the opinion provided by the November 2010 examiner that lists nonsteroidal anti-inflammatory drugs as a risk factor for hypertension.

All findings and conclusions should be set forth in a legible report.

4.  Then, readjudicate the appeal.  If the benefits sought on appeal are not granted, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


